DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 05/04/2022. Claims 1, 4-6, 9, 11, 13-16 and 19 were amended; no claim was cancelled or added in a reply filed 08/04/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 was considered by the examiner.
Response to Arguments
Applicant's arguments filed 08/04/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. The amended limitations improves the technical field of e-commerce, including the technologies for providing a universal service feedback loop, including facilitating the tipping, from customers of a grocery store for delivery drivers and uses the ideas in meaningful way. (remarks p. 11-12). Examiner respectfully disagrees. 
The amended claim limitations do not improve the technical field of e-commerce, including a providing universal service feedback loop, but rather use generic computer functions and components in order to automate and apply the abstract idea on a computer. The additional elements, alone or in combination, do not integrate the abstract idea into a practical application (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Applicant argues that the ordered combination of limitation of amended independent claims 1 and 11 add specific limitation that are improvements beyond what is well-understood, routine or conventional in the field (remarks p. 12-13). Examiner respectfully disagrees. 
As argued above, the additional elements in the claims, including the amended limitations, alone or in combination, are means of applying the abstract idea in a computer environment. Therefore, they do not provide significantly more limitations. As such, the claims are not patent eligible. 
Applicant’s arguments, see remarks p. 14-25, filed 08/04/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim “receiving a delivery request from a user, the delivery request comprising a destination and being associated with an order to a grocery store; determining a delivery eligibility for the order, based on the order, the destination, and a delivery driver selected, according to one or more driver selection rules of a store policy of the grocery store, from a single one of an associate driver of the grocery store, a contractor driver of the grocery store, or a third-party driver selected from one or more third-party driver delivery networks; and when the delivery eligibility for the order is positive: determining a delivery fee for the order based on one or more delivery fee rules of the store policy; upon receipt of a confirmation of a payment for the order, including the delivery fee, dispatching the delivery driver to deliver the order to the destination; and upon receipt of a confirmation of delivery of the order to the destination: determining a tipping eligibility for the delivery driver based on the one or more delivery fee rules; and when the tipping eligibility for the delivery driver is positive: receiving a review result for the delivery driver from the user; upon determining that the review result satisfies one or more predetermined customer satisfaction criteria, providing a tipping request to the user; and upon receipt from the user of a confirmation of a tip, transmitting the tip to the delivery driver.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim one or more processors and one or more non-transitory computer-readable media. Each of the additional limitations are recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. The claim further recites “receiving a real-time tracking of the delivery driver from a tracking device of a vehicle for the delivery driver, wherein, when the delivery driver is the third-party driver, the receiving occurs via a selected third-party driver delivery network of the one or more third-party driver delivery networks, based on the third-party driver, as dispatched” and “forwarding the real-time tracking to be displayed on a user interface for the user according to a tracking request from the user”. The receiving step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The “forwarding” steps is also recited at a high level of generality and amounts to data outputting which is an insignificant extra solution activity as well. 
 Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 20200250613)(paragraph 21-37) does not provide any indication that the additional elements described above are anything other than generic, off the self-computer components, and MPEP 2106.05(d)(II) indicate that mere collection, or receipt and transmission of data over a network (even through an intermediary computer) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 2-8, 10, 12-18 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 9/19 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the user interface of a computing device of the user is recited at high level of generality and amounts to simple instructions of applying the abstract idea into a practical application) or providing significantly more limitations. 
Novelty and Non-Obviousness
No prior art was applied to claims 1-20 because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of claims 1 and 11 especially limitation “receiving a review result for the delivery driver from the user; upon determining that the review result satisfies one or more predetermined customer satisfaction criteria, providing a tipping request to the user.” 
The closest non-applied art is Joseph Pisani, “should you tip the Uber driver? Here’s what to give them”, published by Taiwan News on July 28, 2016, hereinafter “Pisani”. It discloses tipping the drivers up to 24 hrs after the ride as occurred, but it doesn’t disclose that the providing the tipping request is based on determining a review result.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628